Title: General Orders, 7 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Octr 7th 1775.
Parole, Uxbridge.Countersign Williamsburg


Lieut. Col. Abijah Brown tried at a late General Court martial, whereof Col. Hitchcock was presdt—for “endeavouring to defraud the Continent, in mustering two Soldiers, whom he at the same time employed in working upon his farm”—The Court having duly considered the evidence, are of opinion, that Lieut. Col. Brown is not guilty of any fraud, in endeavouring to have Harrington and Clarke muster’d, in the manner he did: But the Court are of opinion, that Col. Brown is guilty of employing Harrington for fourteen days, and Clarke for eighteen days, out of Camp, upon his own business; yet are inclined to think it was done rather thro’ Ignorance, than a fraudulent intent, and therefore adjudge that he be fin’d Four Pounds, lawful money, for the said offence.
The General orders Lt Col. Brown to be released, as soon as he has paid his fine to Dr Foster, Director of the hospital, who will apply it to the use of the sick, in the General hospital, under his care—The General hopes, the Stigma fixed on Lieut. Colonel Brown by the above sentence, will be a sufficient warning to all Officers, not to be guilty of the like offence, especially as the General is confident, no General Court martial will, for the future, admit a plea of Ignorance, in excuse of so atrocious a crime.
His Excellency Governor Trumbull’s commission being produced to the Commander in Chief, by Thomas Dyer Esqr. appointing him the said Dyer to be a Captain in the 34th Regt of foot, which regiment was raised in the Colony of Connecticut, and the Officers commission’d by the Legislative Authority thereof—The General orders Thomas Dyer Esqr. immediately to join his company, to be received into the said regiment as a Captain, and to be obeyed as such.
The General Court Martial of which Col. Hitchcock was president is dissolved.
